DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 5 as it depends from amended Claim 1, the new limitation wherein “in the second direction (i.e. horizontally in applicant’s Fig. 9), adjacent sub-pixels (applicant’s 210) are symmetrically arranged (not taught by applicant’s Fig. 9)” is not supported by the originally filed application. Specifically, applicant’s Fig. 9 is the only disclosed embodiment that exhibits the newly added limitation of amended Claim 1 “wherein each of the sub-pixels [210] has an entirely curved shape along the first direction [i.e. vertical], and two opposite edges of each of the sub-pixels along the first direction are roughly parallel to each other”.  However, applicant’s Fig. 9 does not reasonably show that adjacent sub-pixels (210) are symmetrically arranged in the second direction (i.e. applicant’s sub-pixels 210 are not mirror images of adjacent sub-pixels 210, as arranged horizontally in applicant’s Fig. 9).  Therefore, Claim 5 recites new matter as it pertains to instantly amended Claim 1.
Regarding amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  In the instant case, the examiner submits that an embodiment containing all the structural features of Claim 5 is not present in the written description, nor is there anything in the application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 5.  Consequently, Claim 5 must be rejected as lacking adequate written description.
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 02/26/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 5-20 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Pre-Grant Pub. 2004/0009303 to Ito et al. (from hereinafter Ito) in view of U.S. Patent No. 6,008,582 to Asano et al. (from hereinafter Asano), as applied to Claim 1, and further in view of U.S. Pre-Grant Pub. 2018/0197924 to Tada et al. (from hereinafter Tada, prior art of record).)
Regarding Claim 1, Ito teaches an electroluminescent display panel (see Figs. 7 & 11; see ¶ [0163-180 & 213-218]), comprising, 
a base substrate (e.g. 12; see Figs. 7 & 11; ¶ [0153]), 
pixel structures (e.g. 7; see Figs. 7 & 11; ¶ [0166]) provided on the base substrate (12); 
an encapsulating layer (e.g. 214; Fig. 7; ¶ [0174]) provided on the pixel structures (7), 
wherein the pixel structures (7) are arranged in an array (i.e. “matrix”; see ¶ [0176] and Figs. 7 & 11), each of the pixel structures (7) comprises a plurality of sub-pixels (e.g. see ¶ [0273] teaching “[o]ne display dot described above corresponds to one of R, G, and B, and three display dots having R, G, and B form one pixel”; in other words, each R, G, or B, dot constitutes a “sub-pixel”, as claimed) arranged in an array (see “matrix” in ¶ [0176] and Figs. 7 & 11), the pixel structure array has a first direction (e.g. vertical as oriented in Fig. 11) and a second direction (e.g. horizontal as oriented in Fig. 11) intersected with each other,
wherein each of the sub-pixels (7) has an entirely curved shape (e.g. internal surface 6X having “irregularities” which are “entirely curved”, as reasonably illustrated below in Fig. 11 and ¶ [0216]) along the first direction (e.g. vertical; see Fig. 11 reproduced below for convenience).

    PNG
    media_image1.png
    428
    516
    media_image1.png
    Greyscale

Ito may not explicitly teach that two opposite edges (6X) of each of the sub-pixels (7) along the first direction (e.g. vertical) are roughly parallel to each other (e.g. in Fig. 11 below).
Nonetheless, Asano does explicitly teach a similar display panel (see Fig. 12 shown below) wherein two opposite edges of analogous partition walls (e.g. 64a-c; see col. 19, lines 30-33) along the first direction (e.g. vertical) are roughly parallel to each other (as reasonably illustrated by Fig. 12 below).

    PNG
    media_image2.png
    401
    584
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious for one of ordinary skill in the art to modify Ito so that the two opposite edges of each of the sub-pixels (7) along the first direction (e.g. vertical) are roughly parallel to each other, as suggested by Asano, for the predictable benefit of enhancing the luminance of the display (see Tada ¶ [0040]).  Furthermore, the proposed modification of pixel shape would have been obvious because Asano demonstrates that the claimed sub-pixel shape and configuration is an art-recognized equivalent structure for the same purpose as  bank or partition, which may further enhance luminance and/or efficiency in an array-display device (See MPEP § 2144.06).

Furthermore and merely arguendo, even if Ito may not explicitly refer to regions (7) as “sub-pixels” of the pixel structure array, Ito teaches a substantially identical structure common to both the instant application (e.g. see applicant’s 211/212/213 light-emitting “sub-pixels” in Figs. 6-7 and ¶ [0053-57]) and prior art Ito (e.g. see Ito’s 203 R/G/B light-emitting regions 7; see ¶ [0172] and Figs. 7 & 11).  Thus, the examiner submits that one of ordinary skill in the art would reasonably conclude that regions (7) of Ito anticipate the claimed configuration of “sub-pixels”.  (See MPEP 2112.01 regarding anticipation when prior art exhibits substantially identical structure)
Nonetheless, Tada does explicitly teach a similar electroluminescent display panel (see Figs. 1-3) comprising pixel structures (e.g. 120; see Figs. 3A; ¶ [0040]) including a plurality of sub-pixels (e.g. 130/132/134) arranged in an array.
Therefore, in the alternative, before the instant application was filed it would have been obvious for one of ordinary skill in the art to form the pixel structure array of Ito to include sub-pixels at each region (7) for the predictable benefit of providing and controlling different color(s) of emitted light (see Tada ¶ [0040]).  Furthermore, the proposed modification would have been obvious because Tada demonstrates that the claimed sub-pixel configuration is an art-recognized equivalent structure used for the same purpose of adjusting and/or controlling the color of light emitted in an OLED display. (See MPEP § 2144.06)  

Regarding Claim 5, Ito teaches the electroluminescent display panel according to claim 1, wherein, along the second direction (e.g. horizontal direction in Ito Figs. 10-12), end edges (e.g. straight, horizontal side-walls as shown in Ito Figs. 10-12) of the sub-pixels (Ito 7) are straight lines, respectively;
in the first direction (e.g. vertical), adjacent sub-pixels (Ito 7) are symmetrically arranged (as reasonably illustrated by Ito Figs. 10-12); and
in the second direction (e.g. horizontal), adjacent sub-pixels (Ito 7) are symmetrically arranged (as reasonably illustrated by Ito Figs. 10-11). 

Regarding Claim 6, Ito and Tada teach the electroluminescent display panel according to claim 1, wherein the encapsulating film (Ito 214; Tada 180 [¶ 0065 & Figs. 8+15A]) at least comprises an inorganic insulating layer (e.g. Tada 182; ¶ [0065]) and an organic insulating layer (e.g. Tada 184; ¶ [0065]) arranged one on the other (as illustrated in Tada Figs. 8 & 15A).

Regarding Claim 7, Ito and Tada teach the electroluminescent display panel according to claim 6, wherein the inorganic insulating layer (Tada 182/186 in Figs. 8 & 15A and ¶ [0065, 105-109]) comprises a first inorganic insulating layer (Tada 182) provided between the organic insulating layer (Tada 184) and the pixel structures (Ito 7; Tada 120), and a second inorganic insulating layer (Tada 186) disposed on the organic insulating layer (Tada 184).

Regarding Claim 8, Ito and Tada teach the electroluminescent display panel according to claim 6, wherein material of the organic insulating layer (Tada 184) comprises at least one of acrylic resins (see “acrylic resin”; ¶ [0107]).
Furthermore, use of the claimed material would have been obvious to one of ordinary skill in the art, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP 2144.07)

Regarding Claim 9, Ito teaches the electroluminescent display panel according to claim 1, wherein the pixel structures (7) comprise a first electrode (e.g. 201; ¶ [0164]), an organic material functional layer (203), and a second electrode (213), which are arranged one on another (see Fig. 7).

Regarding Claim 10, Ito, Asano, and Tada teach the electroluminescent display panel according to Claim 1, further comprising a pixel defining layer (Ito 6C; Asano 1a-c) provided among adjacent pixel structures (Ito 7), wherein each of the sub-pixels (Ito 7) corresponds to an opening region of the pixel defining layer (Ito 6C; Asano 1a-c), and a thickness of the pixel defining layer (Ito 6A-C; Asano 1a-c) is in a range of 1µm to 1.5µm (see Ito ¶ [0153] teaching “thickness of the material 6A after coating is…preferably, 0.5 to 3.0 µm”).
Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the pixel defining layer (6C) of Ito having a thickness of 1µm to 1.5 µm, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover, by routine experimentation, the optimum or workable range of partition-wall thickness in a display device. (See MPEP § 2144.05 regarding unpatentability of overlapping ranges)

Regarding Claim 11, Ito and Tada teach the electroluminescent display panel according to claim 1, wherein the electroluminescent display panel is a flexible display panel (see Tada ¶ [0037] teaching that substrate 104 “has flexibility and also a bending axis”).

Regarding Claim 12, Ito teaches a display device, comprising an electroluminescent display panel (see Figs. 7 & 11; see ¶ [0163-180 & 213-218]), wherein the electroluminescent display panel comprises, 
a base substrate (e.g. 12; see Figs. 7 & 11; ¶ [0153]), 
pixel structures (e.g. 7; see Figs. 7 & 11; ¶ [0166]) provided on the base substrate (12); 
an encapsulating layer (e.g. 214; Fig. 7; ¶ [0174]) provided on the pixel structures (7), 
wherein the pixel structures (7) are arranged in an array (i.e. “matrix”; see ¶ [0176] and Figs. 7 & 11), each of the pixel structures (7) comprises a plurality of sub-pixels (e.g. see ¶ [0273] teaching “[o]ne display dot described above corresponds to one of R, G, and B, and three display dots having R, G, and B form one pixel”; in other words, each R, G, or B, dot constitutes a “sub-pixel”, as claimed) arranged in an array (see “matrix” in ¶ [0176] and Figs. 7 & 11), the pixel structure array has a first direction (e.g. vertical as oriented in Fig. 11) and a second direction (e.g. horizontal as oriented in Fig. 11) intersected with each other,
wherein each of the sub-pixels (7) has an entirely curved shape (e.g. internal surface 6X having “irregularities” which are “entirely curved”, as reasonably illustrated below in Fig. 11 and ¶ [0216]) along the first direction (e.g. vertical; see Fig. 11 reproduced below for convenience).

    PNG
    media_image1.png
    428
    516
    media_image1.png
    Greyscale

Ito may not explicitly teach that two opposite edges (6X) of each of the sub-pixels (7) along the first direction (e.g. vertical) are roughly parallel to each other (e.g. Fig. 11 below).
Nonetheless, Asano does explicitly teach a similar display panel (see Fig. 12 shown below) wherein two opposite edges of analogous partition walls (e.g. 64a-c; see col. 19, lines 30-33) along the first direction (e.g. vertical) are roughly parallel to each other (as reasonably illustrated by Fig. 12 below).

    PNG
    media_image2.png
    401
    584
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious for one of ordinary skill in the art to modify Ito so that the two opposite edges of each of the sub-pixels (7) along the first direction (e.g. vertical) are roughly parallel to each other, as suggested by Asano, for the predictable benefit of enhancing the luminance of the display (see Tada ¶ [0040]).  Furthermore, the proposed modification of pixel shape would have been obvious because Asano demonstrates that the claimed sub-pixel shape and configuration is an art-recognized equivalent structure for the same purpose as  bank or partition, which may further enhance luminance and/or efficiency in an array-display device (See MPEP § 2144.06).

Furthermore and merely arguendo, even if Ito may not explicitly refer to regions (7) as “sub-pixels” of the pixel structure array, Ito teaches a substantially identical structure common to both the instant application (e.g. see applicant’s 211/212/213 light-emitting “sub-pixels” in Figs. 6-7 and ¶ [0053-57]) and prior art Ito (e.g. see Ito’s 203 R/G/B light-emitting regions 7; see ¶ [0172] and Figs. 7 & 11).  Thus, the examiner submits that one of ordinary skill in the art would reasonably conclude that regions (7) of Ito anticipate the claimed configuration of “sub-pixels”.  (See MPEP 2112.01 regarding anticipation when prior art exhibits substantially identical structure)
Nonetheless, Tada does explicitly teach a similar electroluminescent display panel (see Figs. 1-3) comprising pixel structures (e.g. 120; see Figs. 3A; ¶ [0040]) including a plurality of sub-pixels (e.g. 130/132/134) arranged in an array.
Therefore, in the alternative, before the instant application was filed it would have been obvious for one of ordinary skill in the art to form the pixel structure array of Ito to include sub-pixels at each region (7) for the predictable benefit of providing and controlling different color(s) of emitted light (see Tada ¶ [0040]).  Furthermore, the proposed modification would have been obvious because Tada demonstrates that the claimed sub-pixel configuration is an art-recognized equivalent structure used for the same purpose of adjusting and/or controlling the color of light emitted in an OLED display. (See MPEP § 2144.06)

Regarding Claim 13, Ito teaches a manufacturing method of an electroluminescent display panel (see Figs. 7 & 11; see ¶ [0163-180 & 213-218]), comprising, 
forming organic light-emitting-diode (OLED) pixel structures (7) on a base substrate (12); 
forming an encapsulating film (e.g. 214; see Fig. 7; ¶ [0174]) covering the pixel structures (7) on the pixel structures (7): 
wherein the pixel structures (7) are arranged in an array (i.e. “matrix”; see ¶ [0176] and Figs. 7 & 11), each of the pixel structures (7) comprises a plurality of sub-pixels (e.g. 7 including 203 R/G/B light-emitting regions; see ¶ [0172]) arranged in an array, the array of pixel structures (7) has a first direction (e.g. vertical as oriented in Figs. 7 & 11) and a second direction (e.g. horizontal as oriented in Figs. 7 & 11) intersected with each other,
wherein each of the sub-pixels (7) has an entirely curved shape (e.g. internal surface 6X having “irregularities” which are “entirely curved”, as reasonably illustrated below in Fig. 11 and ¶ [0216]) along the first direction (e.g. vertical; see Fig. 11 reproduced below for convenience).

    PNG
    media_image1.png
    428
    516
    media_image1.png
    Greyscale

Ito may not explicitly teach that two opposite edges (6X) of each of the sub-pixels (7) along the first direction (e.g. vertical) are roughly parallel to each other (as reasonably illustrated by Fig. 11 below).
Nonetheless, Asano does explicitly teach a similar display panel (see Fig. 12 shown below) wherein two opposite edges of analogous partition walls (e.g. 64a-c; see col. 19, lines 30-33) along the first direction (e.g. vertical) are roughly parallel to each other (as reasonably illustrated by Fig. 12 below).

    PNG
    media_image2.png
    401
    584
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious for one of ordinary skill in the art to modify Ito so that the two opposite edges of each of the sub-pixels (7) along the first direction (e.g. vertical) are roughly parallel to each other, as suggested by Asano, for the predictable benefit of enhancing the luminance of the display (see Tada ¶ [0040]).  Furthermore, the proposed modification of pixel shape would have been obvious because Asano demonstrates that the claimed sub-pixel shape and configuration is an art-recognized equivalent structure for the same purpose as  bank or partition, which may further enhance luminance and/or efficiency in an array-display device (See MPEP § 2144.06).

Furthermore and merely arguendo, even if Ito may not explicitly refer to regions (7) as “sub-pixels” of the pixel structure array, Ito teaches a substantially identical structure common to both the instant application (e.g. see applicant’s 211/212/213 light-emitting “sub-pixels” in Figs. 6-7 and ¶ [0053-57]) and prior art Ito (e.g. see Ito’s 203 R/G/B light-emitting regions 7; see ¶ [0172] and Figs. 7 & 11).  Thus, the examiner submits that one of ordinary skill in the art would reasonably conclude that regions (7) of Ito anticipate the claimed configuration of “sub-pixels”.  (See MPEP 2112.01 regarding anticipation when prior art exhibits substantially identical structure)
Nonetheless, Tada does explicitly teach a similar electroluminescent display panel (see Figs. 1-3) comprising pixel structures (e.g. 120; see Figs. 3A; ¶ [0040]) including a plurality of sub-pixels (e.g. 130/132/134) arranged in an array.
Therefore, in the alternative, before the instant application was filed it would have been obvious for one of ordinary skill in the art to form the pixel structure array of Ito to include sub-pixels at each region (7) for the predictable benefit of providing and controlling different color(s) of emitted light (see Tada ¶ [0040]).  Furthermore, the proposed modification would have been obvious because Tada demonstrates that the claimed sub-pixel configuration is an art-recognized equivalent structure used for the same purpose of adjusting and/or controlling the color of light emitted in an OLED display. (See MPEP § 2144.06)

Regarding Claim 14, Ito teaches the manufacturing method according to claim 13, wherein the encapsulating film (Ito 214; Tada 180 [¶ 0065 & Figs. 8+15A]) at least comprises an inorganic insulating layer (e.g. Tada 182; ¶ [0065]) and an organic insulating layer (e.g. Tada 184; ¶ [0065]) arranged one on the other (as illustrated in Tada Figs. 8 & 15A).

Regarding Claim 15, Ito and Tada teach the electroluminescent display panel according to claim 9, wherein each of the OLED pixel structures (Ito 7; Tada 120) comprises a first sub-pixel (Tada 130), a second sub-pixel (Tada 132) and a third sub-pixel (Tada 134).

Regarding Claim 16, Ito and Tada teach the electroluminescent display panel according to claim 6, wherein the first inorganic insulating layer (Tada 182) and second inorganic insulating layer (Tada 186) each comprises at least one of silicon nitride (SiNx; see Tada ¶ [0106, 108]), silicon oxide (SiOx), silicon oxynitride (SiNOx), titanium dioxide (TiO2) and aluminium oxide (A12O3).

Regarding Claim 17, Ito and Tada teach the electroluminescent display panel according to claim 9, the organic material functional layer (Tada 164) comprises a light-emitting layer (e.g. “light emitting layer”; see Tada ¶ [0063]), an electron injection layer (see “carrier injection layer” in Tada ¶ [0063]), an electron transportation layer (see “carrier transport layer” in Tada ¶ [0063]), a hole injection layer (see “carrier blocking layer” in Tada ¶ [0063]), and a hole transportation layer (see “exciton blocking  layer” in Tada ¶ [0063]).
Furthermore, use of the claimed functional layers would have been obvious to one of ordinary skill in the art, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose to enhance light extraction in a display device (see Tada ¶ [0063-64]) is within the level of ordinary skill.  (See MPEP 2144.07)

Regarding Claim 18, Ito and Tada teach the manufacturing method according to claim 14, wherein the inorganic insulating layer (Tada 182/186 in Figs. 8 & 15A and ¶ [0065, 105-109]) comprises a first inorganic insulating layer (Tada 182) provided between the organic insulating layer (Tada 184) and the pixel structures (Ito 7; Tada 120), and a second inorganic insulating layer (Tada 186) disposed on the organic insulating layer (Tada 184).

Regarding Claim 19, Ito teaches the manufacturing method according to claim 14, further comprising, forming the organic insulating layer (203) by coating (see “coating”; ¶ [0172]), ink-jet printing or printing.

Regarding Claim 20, Ito, Asano, and Tada teach the manufacturing method according to Claim 14, further comprising a pixel defining layer (Ito 6C; Asano 1a-c) provided among adjacent pixel structures (Ito 7), wherein each of the sub-pixels (Ito 7) corresponds to an opening region of the pixel defining layer (Ito 6C; Asano 1a-c), and a thickness of the pixel defining layer (Ito 6A-C; Asano 1a-c) is in a range of 1µm to 1.5µm (see Ito ¶ [0153] teaching “thickness of the material 6A after coating is…preferably, 0.5 to 3.0 µm”).
Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the pixel defining layer (6C) of Ito having a thickness of 1µm to 1.5 µm, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover, by routine experimentation, the optimum or workable range of partition-wall thickness in a display device. (See MPEP § 2144.05)

Response to Arguments
Applicant’s arguments with respect to amended Claims 1, 12, and 13 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 02/26/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)27-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571272178.  The fax phone number for the organization where this application or proceeding is assigned is 577 & 1173-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 577 & 1172-120.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892